UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2015 Date of reporting period:February 28, 2015 Item 1. Schedule of Investments. Barrett Growth Fund Schedule of Investments February 28, 2015 (Unaudited) Shares Value COMMON STOCKS - 94.27% Broadcasting (except Internet) - 3.78% The Walt Disney Co. $ Building Material and Garden Equipment and Supplies Dealers - 1.19% Home Depot, Inc. Chemical Manufacturing - 15.90% AbbVie, Inc. Celgene Corp. (a) E.I. du Pont de Nemours & Co. Ecolab, Inc. Gilead Sciences, Inc. (a) Johnson & Johnson Mead Johnson Nutrition Co. Merck & Co., Inc. Clothing and Clothing Accessories Stores - 3.40% The TJX Cos., Inc. Tiffany & Co. Computer and Electronic Product Manufacturing - 6.10% Apple, Inc. EMC Corp. Intel Corp. Credit Intermediation and Related Activities - 5.90% American Express Co. JPMorgan Chase & Co. Visa, Inc. Data Processing, Hosting and Related Services - 2.76% Automatic Data Processing, Inc. Food Manufacturing - 1.62% Hain Celestial Group, Inc. (a) Food Services and Drinking Places - 3.15% Dunkin' Brands Group, Inc. Starbucks Corp. Furniture and Related Product Manufacturing - 1.05% Johnson Controls, Inc. General Merchandise Stores - 2.28% Costco Wholesale Corp. Health and Personal Care Stores - 1.62% CVS Health Corp. Insurance Carriers and Related Activities - 5.29% Berkshire Hathaway, Inc. (a) Verisk Analytics, Inc. (a) Leather and Allied Product Manufacturing - 3.27% NIKE, Inc. Machinery Manufacturing - 1.08% General Electric Co. Merchant Wholesalers, Nondurable Goods - 1.86% AmerisourceBergen Corp. Miscellaneous Manufacturing - 5.02% 3M Co. Stryker Corp. Motion Picture and Sound Recording Industries - 3.39% Time Warner, Inc. Oil and Gas Extraction - 2.21% Anadarko Petroleum Corp. Devon Energy Corp. Other Information Services - 5.95% Facebook, Inc. (a) Google, Inc. - Class A (a) Google, Inc. - Class C (a) Professional, Scientific, and Technical Services - 5.63% Accenture PLC (b) Cognizant Technology Solutions Corp. (a) Nielsen NV (b) Publishing Industries (except Internet) - 2.27% Microsoft Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 5.57% Alibaba Group Holding Ltd. - ADR (b) BlackRock, Inc. Blackstone Group LP Social Assistance - 1.58% Bright Horizons Family Solutions, Inc. (a) Support Activities for Mining - 2.40% Schlumberger Ltd. (b) TOTAL COMMON STOCKS Cost($11,422,622) SHORT-TERM INVESTMENTS - 5.78% Money Market Funds - 5.78% First American Government Obligations Fund - Class Z, 0.010 (c) Fidelity Institutional Government Portfolio - Class I, 0.010 (c) TOTAL SHORT-TERM INVESTMENTS Cost($1,114,914) Total Investments (Cost $12,537,536) - 100.05% Liabilities in Excess of Other Assets - (0.05)% ) TOTAL NET ASSETS - 100.00% $ (a) Non-income producing security. (b) Foreign-issued security. (c) Variable rate security; the rate shown represents the rate at February 28, 2015. The cost basis of investments for federal income tax purposes at February 28, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of these schedules of investments. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Investment Valuation Each security owned by the Funds that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Funds will use the price of the exchange that the Funds generally consider to be the principal exchange on which the security is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value. The intended effect of using fair value pricing procedures is to ensure that the Funds are accurately priced. The Valuation Committee of the Trust shall meet to consider any valuations.This consideration includes reviewing various factors set forth in the pricing procedures adopted by the Board of Directors and other factors as warranted. In considering a fair value determination, factors that may be considered, among others include; the type and structure of the security; unsual events or circumstances relating to the security's issuer; general market conditions; prior day's valuation; fundamental analytical data; size of the holding; cost of the security on the date of purchase; trading activity and prices of similar securities or financial instruments. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures" Topic 820 (ASC 820"), establishes an authoritative defintion of fair value and sets out a hierarchy for measuring fair value. ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for each class of investments. Other Investment transactions are recorded on the trade date. The Funds determine the gain or loss from investment transactions using the best tax relief order. Dividend income is recognized on the ex-dividend date and interest income is recognized on an accrual basis. Summary of Fair Value Exposure at February 28, 2015 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of February 28, 2015, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Common Stocks* $ $
